DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7, 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the interview filed on 19 June 2020, mailed 8/24/2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena without significantly more. The claim(s) recite(s) “shielding,” “conveyor system” and “irradiation element” which all are broad enough to read solely on naturally occurring systems in nature. For example, the Colorado river in the Grand Canyon is one example of a natural phenomenon having all the claimed structures and functions—the walls are the shielding, the river is a conveyor, and the sun applies radiation and directs it into at least some portion of the river. Claims are not constrained to the embodiments disclosed in the specification, and applicant has not disclaimed the breadth currently present in the claims as set forth.  This judicial exception is not integrated into a practical application because as noted above, the structural limitations of the claim are all broad enough to read on natural phenomena. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the entire claim 8 reads on natural systems, and the additional limitations presented in the 9-15 are also readable on purely natural phenomena. For example, a blade of grass is “a flexible barrier” consistent with claim 9, the sun is a “electron accelerator” consistent with claim 11, the term “residency element” is broad enough to include any current swirl in a river, and a host of other natural phenomena. While claim terms are given their meaning in light of the specification, limitations only found in the specification cannot be implied to limit the scope of the claims without a clear and unambiguous redefinition which disclaims the scope of the terms used. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8-15 rely on the “conveyor” and “irradiation element” limitations (discussed below) which are not disclosed such that a person of ordinary skill would understand the applicant to be in possession of the claimed invention—they are disclosed only as intended results and not as specific devices that are actually or constructively reduced to practice. 

Federal Circuit case law reflects two applications of 35 U.S.C. § 112, ¶ 1. First, in 1967, this court's predecessor inaugurated use of § 112 to prevent the addition of new matter to claims. In re Ruschig, 54 C.C.P.A. 1551, 379 F.2d 990, 154 USPQ 118 (1967). In re Wright, 866 F.2d 422, 424, 9 USPQ2d 1649, 1651 (Fed.Cir.1989) ("When the scope of a claim has been changed by amendment in such a way as to justify an assertion that it is directed to a different invention than was the original claim, it is proper to inquire whether the newly claimed subject matter was described in the patent application when filed as the invention of the applicant. That is the essence of the so-called `description requirement' of § 112, first paragraph.").

The second application of the written description requirement is reflected in Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed.Cir.1997). There, this court invoked the written description requirement in a case without priority issues. Invoking § 112, Lilly required a precise definition of a DNA sequence in the patent specification. In more recent cases, however, this court has distinguished Lilly. For instance, in Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956 (Fed.Cir.2002), neither the specification nor the deposited biological material recited the precise "structure, formula, chemical name, or physical properties" required by Lilly. Id. at 964 (quoting Lilly, 119 F.3d at 1566). Although this court initially determined that the specification in Enzo did not satisfy the Lilly disclosure rule, it revisited the issue and remanded to the district court. The court instructed:
On remand the court should determine whether a person of skill in the art would glean from the written description, including information obtainable from the deposits of the claimed sequences, subsequences, mutated variants and mixtures sufficient to demonstrate possession of the generic scope of the claims. Enzo, 323 F.3d at 966. …
More recently, in Enzo Biochem, we clarified that Eli Lilly did not hold that all functional descriptions of genetic material necessarily fail as a matter of law to meet the written description requirement; rather, the requirement may be satisfied if in the knowledge of the art the disclosed function is sufficiently correlated to a particular, known structure.
Amgen, 314 F.3d at 1332.
The test for compliance with § 112 has always required sufficient information in the original disclosure to show that the inventor possessed the invention at the time of the original filing. See Vas-Cath, 935 F.2d at 1561 ("Adequate description of the invention guards against the inventor's overreaching by insisting that he recount his invention in such detail that his future claims can be determined to be encompassed within his original creation"). 
The possession test requires assessment from the viewpoint of one of skill in the art. Id. at 1563-64 ("the applicant must ... convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention") (emphasis in original); Union Oil Co. of Cal. v. Atlantic Richfield Co., 208 F.3d 989, 997, 54 USPQ2d 1227, 1232 (Fed.Cir.2000) ("The written description requirement does not require the applicant to describe exactly the subject matter claimed, [instead] the description must clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed'") (citation omitted).
	

Moba Bv Bv Fps v. Diamond Automation Inc (325 F3d 1306)

While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved… (MPEP 2163.03 V).
	

Claims 8-15 do not comply with 112(a) written description requirement in the following manner: 

Claims 8-15 include limitations: “ conveyor system including…an entry bend, a widening portion…a narrowing portion, an outlet bend” but does not show any conveyor system having those features in a detailed enough manner to understand applicant to be in actual possession of their scope. Applicant shows only a single birds eye view of the conveyance system in outline format, and does not show the actual mechanisms which are needed to be the “conveyance system” as claimed. It appears this is a wish or intention, and not a reduction to practice such that the device as claimed was “ready for patenting.” The disclosure fails to sufficiently identify how the function is performed, and as such the functional aspects of conveyance are mere wishes and not actual devices which are disclosed such that those of ordinary skill looking at this disclosure would understand applicant to be in possession of the scope of the claimed invention. 
	We conclude that the lack of any detail about the configuration of the conveyor system means that applicant has not invented any conveyor—rather they have expressed a wish for a conveyor with the portions disclosed above, but has not shown that this concept has been reduced to practice—a form ready for patenting.  

Claims 8-15 include limitations “…one irradiation element capable of generating radiation and directing the radiation.” Applicant has listed types of known radiation machines, however, the actual details of any of the machines are completely omitted from the disclosure. Here, again, a device which generates and directs radiation is not disclosed in the specification in a detailed enough manner to understand applicant to be in actual possession of their scope. Applicant shows only a block/box representation of the idea of a radiation source, and does not show the actual mechanisms which are needed to be the “irradiation element” as claimed. It appears this is a wish or intention, and not a reduction to practice such that the device as claimed was “ready for patenting.” The disclosure fails to sufficiently identify how the functions are performed (e.g. what specific mechanisms cause the creation of radiation), and as such the functional aspects of radiation generation and direction are mere wishes and not actual devices which are disclosed such that those of ordinary skill looking at this disclosure would understand applicant to be in possession of the scope of the claimed invention.
We conclude that the lack of any detail about the configuration of the irradiation elements means that applicant has not invented any irradiation elements—rather they have expressed a wish for irradiation, but has not shown that this concept has been reduced to practice—a form ready for patenting.

  Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN M. MICHALSKI
Primary Examiner
Art Unit 3724



/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724